Case 2:20-cv-04096-GAM Document 140-1 Filed 07/30/21 Page 1 of 2




                     Exhibit A
Case 2:20-cv-04096-GAM Document 140-1 Filed 07/30/21 Page 2 of 2




              To‐Date Service Performance For First‐Class Mail
                             Nation ‐ By Week

              Postal Week                First-Class Mail -
                End Date                     National
               5/21/2021                      87.84%
               5/28/2021                      88.89%
               6/4/2021                       89.95%
               6/11/2021                      87.54%
               6/18/2021                      87.96%
               6/25/2021                      88.20%
               7/2/2021                       89.25%
                 7/9/21                       90.14%
                7/16/21                       88.07%
                7/23/21                       89.70%
